EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title, please replace the current title with the following title;
-- IL-10 variant molecules conjugated with antibody variable domain regions --.

In the claims:
Please replace claim 1 with the following:
-- A fusion protein of formula (I, II, III, IV, V, VI, or VII)
IL10-L1-X1-L1-X2-L1-IL10    	(Formula I);
(Z)n-X1-L2-Y2-L1-IL10         	(Formula II);
IL10-L1-Y1-L2-X2-(Z)n         	(Formula III);
X1-L2-X2-L1-IL10		(Formula IV);
IL10-L1-X1-L2-X2  		(Formula V);
1-L1-IL10   			(Formula VI);    
IL10-L1-X2 			(Formula VII),
wherein
"IL-10" is a monomer sequence selected from SEQ ID NOs: 15, 19, or 57;
"L1" is a linker of SEQ ID NO: 31 or 54;
"L2" is a linker of SEQ ID NO: 30;
"X1" is a VH region obtained from a first antibody specific for epidermal growth
factor receptor (EGFR), CD3α, MAdCAM, α4β7 integrin, HIV, or Ebola;
"X2" is a VL region obtained from the same antibody as X1;
"Y1" is a VH region obtained from a second antibody specific for EGFR, CD3α,
MAdCAM, α4β7 integrin, HIV, or Ebola;
"Y2" is a VL region obtained from the same second antibody as Y1; and
"Z" is a cytokine other than IL-10, wherein "n" is an integer of zero. --.

In claim 7, line 2, after: “SEQ ID”, please delete: “Nos:” and replace it with:
-- NOs: --.

In claim 8, line 2, after: “SEQ ID”, please delete: “No:” and replace it with:
-- NO: --.

In claim 9, line 2, after: “SEQ ID”, please delete: “Nos:” and replace it with:
-- NOs: --.

In claim 11, line 2, after: “SEQ ID”, please delete: “Nos:” and replace it with:
-- NOs: --.

The allowed claims are: 1, 6-11, 27-32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647